Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang, Reg. No. 59,423 on 03/24/2022.

The application has been amended as follows: 
In the Claims
	In claim 1, line 1, “A system” has been changed to -- An inspection system-- .

	The above change was made to avoid a potential indefiniteness with the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 10,051,345. The improvements are the nacelle wall includes an inspection opening suitable for allowing passage of an endoscope probe, an interrogator device equipped with an RFID antenna, the interrogator device being arranged to be able to communicate with the RFID tag with the RFID antenna, the RFID antenna being arranged to be able to be introduced into the nacelle compartment through the inspection opening.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Mylaraswamy et al. (9,507,982), Griffith et al. (10,489,991) and Subramanian et al. (9,071,888) are cited to show turbine engines having components equipped with RFID tags. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745